DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.

Response to Amendment
The amendment filed on 20 November 2020 has been entered.

Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the light source assembly and the heat dissipation assembly are disposed in the first cavity.  The examiner respectfully disagrees.  Zheng teaches “a plurality of LED modules, a heat absorbing member, a 
Applicant argues that the prior art does not teach “two ends of the glass radiator are respectively spaced apart from the separator and an end of the first cavity by a second interval”.  The examiner disagrees.  In the Fig. 4 embodiment of Kuan, heat conducting plate 4, corresponding to the glass radiator, is positioned with roughly the same distance between the separator 3 and one end of the heat conducting plate 4 and the back end of the cavity and the other end of the heat conducting plate.  Furthermore, the limitation “two ends of the glass radiator are respectively spaced apart from the separator and an end of the first cavity by a second interval” is just a way of saying that 
Applicant argues that Kuan teaches away from disposing the light source assembly and the heat dissipation assembly both in the same part.  The examiner disagrees.  Kuan (Fig. 1) has the same configuration as applicant’s own best mode (Fig. 2); the light source assembly (20 in application, 5 in Kuan) and heat dissipation assembly (30 in application, 4+6 in Kuan) are placed in lower and upper parts of the first cavity that are divided by the plate (310 in application, 3 in Kuan).  This configuration is specifically described as a configuration in which “the light source assembly and the heat dissipation assembly are disposed in the first cavity” (paragraph 46 of specification), and as such cannot reasonably be described as teaching away from the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan (US 2007/0081338 A1) in view of Zheng (US 2009/0268464 A1) and Hong et al. (US 2017/0167714 A1).
With respect to claim 1:	Kuan teaches “a lamp (Figs. 1-3), comprising: a lamp body in a trough shape (100), a light source assembly (5), and a heat dissipation assembly (3+4+6): wherein: the heat dissipation assembly comprises a plate (3), a heat dissipation fin (6): the plate is disposed on a side wall of the lamp body (Figs. 1, 3): the heat dissipation fin is disposed on a side of the plate facing a trough bottom part of the lamp body (Figs. 1,3); the light source assembly comprises a plurality of LED lamp beads (see Fig. 2), wherein a separator (alternate version of 3; see paragraph 26) is provided in the lamp body perpendicularly to the trough bottom part (paragraph 26), the separator separating the lamp body as a first cavity and a second cavity (paragraph 26)”. 
Kuan’s Fig. 1-3 embodiment does not specifically teach an aluminum plate, a glass radiator, and the glass radiator is disposed on a side wall of the aluminum plate 
However, Zheng teaches an aluminum plate (42), a radiator (30), and the radiator is disposed on a side of the aluminum plate (Figs. 2, 3) facing a trough top opening part of the lamp body (50); a PCB board (22) disposed on a side of the glass radiator facing away from the aluminum plate (Figs. 2, 3): and the plurality of LED lamp beads (24) are arranged on a side of the PCB board facing away from the radiator (Figs. 2, 3) forming a light emitting surface facing the trough top opening part (Figs. 2, 3), and wherein the light source assembly (20) and the heat dissipation assembly (30) are disposed in the first cavity (cavity bounded by 40 and 50)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to make the plate out of aluminum, use a PCB and include a radiator in the first cavity in the lamp of Kuan as taught by Zheng in order to have good heat dissipation efficiency and a large illumination area (Zheng paragraph 6) and the electrically connected the LEDs to their driving circuits (Zheng paragraphs 13-14).
However, Hong teaches a glass radiator (paragraph 50).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to use the glass material of Hong instead of the aluminum 
However, Kuan Fig. 4 teaches “wherein the light source assembly (5) and the heat dissipation assembly (4) are disposed in the first cavity (Fig. 4), and two ends of the radiator (corresponding to 4) are respectively spaced apart from the separator and an end of the first cavity by a second interval (see Fig. 4).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to position the heat dissipation assembly and light source assembly of Kuan in the first cavity as taught by Kuan’s Fig. 4 embodiment in order for the heat dissipation assembly to pass on heat generated by the light source assembly to the outside of the first cavity (Kuan paragraph 31).
With respect to claim 2:	Kuan suggests the PCB board is attached to the other bottom surfaces (Fig. 4, paragraph 31).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to attach the PCB boards from Zheng to several surfaces including the bottom surface in order to emit light in several directions (Kuan paragraph 31).
Kuan does not specifically teach “wherein, the glass radiator is a trapezoidal prism, one bottom surface having a larger area of the trapezoidal prism is attached to the aluminum plate, and the PCB board is attached to the other bottom surface and two inclined surfaces”.

It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to make the plate out of aluminum, use a PCB and include a radiator in the first cavity in the lamp of Kuan as taught by Zheng in order to have good heat dissipation efficiency and a large illumination area (Zheng paragraph 6) and the electrically connected the LEDs to their driving circuits (Zheng paragraphs 13-14)..
With respect to claim 3:	Kuan does not specifically teach “wherein, two ends of the PCB board are respectively spaced apart from the aluminum plate by a first interval along a length direction of the trapezoidal prism”.
Zheng teaches “wherein, two ends of the PCB board are respectively spaced apart from the aluminum plate by a first interval along a length direction of the trapezoidal prism (by the thicknesses of 32+110)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to space the ends of the PCB boards from the aluminum plate to place elements in between them, such as a conducting member, for the purpose of transferring heat from the glass radiator to the aluminum plate (Zheng paragraph 19).
With respect to claim 4:	Kuan teaches “wherein, venting holes are formed on the side wall between the aluminum plate and the trough bottom part oppositely (11)”.
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuan, Zheng, and Hong as applied to claim 1, above, and further in view of Shambo et al. (US 5,615,947).
With respect to claim 7:	Kuan teaches further comprising a cover (2) coupled to an opening part of the first cavity (Fig. 1).
Kuan does not specifically teach “further comprising a glass cover; wherein, the glass cover is coupled to an opening part of the first cavity by a hasp provided on the trough top opening part”.
However, Shambo teaches “further comprising a glass cover (25 or 10); wherein, the glass cover is coupled to an opening part of the first cavity (inside of 14) by a hasp (30) provided on the trough top opening part (Figs. 4, 5)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify Kuan’s lamp with Shambo’s glass covers and hasp in order to protect the lamp (Shambo column 1 lines 9-25) and open and close the housing (Shambo column 4 lines 18-38).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuan, Zheng, Hong, and Shambo as applied to claims 1, 7 above, and further in view of Wang (US 7,513,639 B2).
With respect to claim 8:	Kuan does not specifically teach “wherein, a groove is provided along an outer edge of the glass cover, and a sealing ring is provided in the groove”.
However, Wang teaches “wherein, a groove (521) is provided along an outer edge of the glass cover (50), and a sealing ring is provided in the groove (53)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to further modify Kuan’s lamp with Wang’s groove and sealing ring in order to keep moisture out (Wang column 3 line 60-column 4 line 6).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan, Zheng, Hong as applied to claim 1 above, and further in view of Jeon et al. (US 2013/0148360 A1).
With respect to claim 9:	Kuan does not specifically teach “a connecting plate is provided on an opening part of the second cavity, and an end of the connecting plate close to the separator is hinged to the trough top opening part; and a power source electrically connected to the PCB board is provided in the second cavity”.
However, Jeon teaches “a connecting plate (13) is provided on an opening part of the second cavity (defined by 11 and 18), and an end of the connecting plate close to the separator is hinged (80) to the trough top (11) opening part (see Fig. 3); and a 
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to further modify Kuan’s lamp with Jeon’s hinged connecting plate in order to allow the power source to be easily repaired or replaced (Jeon paragraph 69).
With respect to claim 10:	Kuan does not specifically teach “a hoop, wherein the hoop is disposed on a side of the connecting plate facing the trough bottom part; and a mounting hole is formed on an end of the second cavity, and a ferrule of the hoop is opposite to the mounting hole”.
Jeon teaches “a hoop (70), wherein the hoop is disposed on a side of the connecting plate facing the trough bottom part (Fig. 3); and a mounting hole is formed on an end of the second cavity (19), and a ferrule of the hoop is opposite to the mounting hole (Fig. 3)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to further modify Holder’s lamp with Jeon’s hoop and mounting hole to connect to an outside power supply (Jeon paragraph 102).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875